Title: To George Washington from Thomas Marshall, 12 May 1785
From: Marshall, Thomas
To: Washington, George



Dear General
Fauquier [Va.] May the 12th 1785.

Your favor of the 3d Inst. I receiv’d by my Son & will with the greatest pleasure execute the small commission you are pleas’d to honor me with, by collecting & sending you the different seeds agreable to the list you inclos’d me. The Crown imperial

—Tulip bearing Lawrel, & Cardinal flower, I am not acquainted with, but shall I dont doubt find them out by enquiry.
In consiquence of a resolution of the last Assembly made in favor of such Officers as were in service in 79 & 80 and thereby deprived of the benefit of the act of Assembly allowing time for locateing Military Warrants, I have got your warrt as Assignee of Rootes, exchanged, shall carry it out with me & hope soon to give you a good account of it. I have the honor to be with the most respectful esteem Dear General Your most obedt Servt

T. Marshall

